     Case 1:19-cv-01611-DAD-HBK Document 34 Filed 08/31/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHIKEB SADDOZAI,                                 No. 1:19-cv-01611-DAD-HBK (PC)
12                        Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS AND DISMISSING
14    K. HOSEY, et al.,                                CASE
15                        Defendants.                  (Doc. No. 32)
16

17

18          Plaintiff Shikeb Saddozai is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On August 3, 2021, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed without prejudice due to plaintiff’s failure to obey a

23   court order and failure to prosecute. (Doc. No. 32.) The pending findings and recommendations

24   were served on plaintiff and contained notice that any objections thereto were to be filed within

25   fourteen (14) days from the date of service. (Id.) On August 18, 2021, plaintiff filed objections

26   to the pending findings and recommendations. (Doc. No. 33.) Those objections do not appear to

27   address the conclusion reached in the pending findings and recommendations, namely that

28   granting any additional extensions of time for plaintiff to file a second amended complaint would
                                                       1
     Case 1:19-cv-01611-DAD-HBK Document 34 Filed 08/31/21 Page 2 of 2


 1   be futile “because Saddozai has been provided multiple extensions and has failed to [file his

 2   second amended complaint].” (Doc. No. 32 at 4.)

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, including plaintiff’s

 5   objections, the court finds the findings and recommendations to be supported by the record and

 6   by proper analysis.

 7          Accordingly,

 8          1.      The findings and recommendations issued on August 3, 2021 (Doc. No. 32) are

 9                  adopted in full;

10          2.      This action is dismissed without prejudice; and

11          3.      The Clerk of the Court is directed to close this case.

12   IT IS SO ORDERED.
13
        Dated:     August 31, 2021
14                                                      UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
